t c memo united_states tax_court bryan rock products inc and subsidiary petitioner v commissioner of internal revenue respondent docket no filed date walter a pickhardt for petitioner john c schmittdiel for respondent memorandum opinion tannenwald judge respondent determined deficiencies in petitioner's federal income taxes for the taxable years ending date and date in the amounts of dollar_figure and dollar_figure respectively the sole issue for decision is whether petitioner is entitled to a 14-percent depletion_allowance under sec_613 for the red dolomitic limestone mined and sold by petitioner as landscaping rock this case was submitted fully stipulated under rule the stipulation of facts and attached exhibits are incorporated herein by this reference background petitioner is a minnesota corporation with its principal office in shakopee minnesota for the taxable years ending date and date and respectively petitioner was the common parent of a consolidated_group of corporations that joined in the filing of a consolidated corporate_income_tax return petitioner mines a material referred to as either dolomite or dolomitic limestone from three quarries in shakopee minnesota and additional quarries in bayport hastings and denmark minnesota this material comes within the meaning of either dolomite or limestone or both as those terms are used in sec_613 hereinafter we will refer to this material as dolomite petitioner's dolomite comes from the oneonta dolomite and shakopee formation of the prairie du chien group an expansive sedimentary rock deposit extending throughout southeastern minnesota and into portions of wisconsin and iowa unless otherwise indicated all statutory references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure oneonta dolomite is composed of both limestone and dolomite with the latter distinguishable from the former by reason of its greater magnesium content petitioner's dolomite is of insufficient purity to be considered metallurgical or chemical grade most limestone and dolomite in minnesota and neighboring states is of a buff or brownish-gray color petitioner mines buff and brownish-gray dolomite from its quarries petitioner also has mined a reddish-brown colored dolomite from two of its quarries at shakopee minnesota the reddish color most likely is caused by its iron oxide content we shall refer to this particular dolomite as red dolomite during and petitioner mined red dolomite from its merriam quarry located in shakopee minnesota petitioner currently mines red dolomite from it sec_169 quarry which is located approximately one-half mile from the merriam quarry road material is aggregate2 used in the construction of roads typically a base consisting of crushed and graded aggregate is placed on roadbeds parking lots and in utility trenches to provide support for the overlying pavement or utility road material aggregates are also material mixed with aggregate is rock composed of mineral crystals of one or more kinds or of mineral rock fragments any of several hard materials as sand gravel or slag used for mixing with cement material to form concrete mortar or plaster webster's ninth new collegiate dictionary asphaltic cement or concrete to produce asphalt or concrete the types of material suited for this use include crushed limestone and dolomite other quarried rock and sand and gravel concrete aggregate is aggregate used in the production of concrete it is generally made up of washed and graded natural aggregate deposits or crushed quarry rock typically occupie sec_65 to percent of the concrete volume and influences various properties of concrete most rocks can be used as concrete aggregate with the exception of rocks containing any appreciable amounts of shale soft porous materials or chert rip rap is a pile of rocks and boulders placed as an erosion control measure and slope stabilizer to protect slopes piers abutments walls or other structures there are specific size requirements and gradations for different classes of rip rap rip rap may be any type of durable field or quarried stone free of soil or other debris in southeastern and central minnesota where limestone is abundant limestone and dolomite are used for rip rap in northern minnesota where carbonaceous deposits are not available field stone taconite and granite are used as rip rap ballast is a material which is placed on a railroad bed to provide a stable foundation for the track and ties ballast distributes train loading drains the roadbed and resists deformation of the railbed ballast can be any rock of specific size and gradation where it is durable and resists degradation in minnesota railroads generally use granite gabbro or taconite for ballast dolomite is not generally used because it is softer than desirable rubble is a loose mass of angular fragments of rock or masonry crumbled by natural or human forces and irregular fragments or pieces of rock used in masonry or the masonry made with such rocks the type of angular rock which may be incorporated in the rubble could be virtually any type of rock that is used in manmade structures petitioner processes and sells the dolomite that it mines for the following products driveway and road base rock concrete aggregate utility and bedding rock and specialty rock specialty rock includes rip rap agricultural lime aglime red ball diamond aggregate and landscaping rock petitioner did not sell dolomite for use as ballast during the years at issue petitioner sells driveway and road base rock which is available in sizes ranging from a maximum3 of to a maximum of in diameter for use as a base upon which a driveway or road surface concrete or asphalt is laid this product includes dolomite fines a powdery material created when dolomite each product size actually includes a range of rock sizes the maximum size within that range is used to label that size for example size rock may range from to the size may range from to is crushed when compacted dolomite fines facilitate the hardening of the roadbed the concrete aggregate sold by petitioner is a washed dolomite ranging in size from to in diameter it is used together with water fine aggregate usually sand and cement as an ingredient in concrete during the years at issue only the merriam quarry of all of petitioner's quarries had washing facilities the utility and bedding rock sold by petitioner is dolomite ranging in size from to in diameter with smaller sizes included in the product some dolomite fines are included but not to the extent they are included with road base utility and bedding rock is used as a base for concrete pipe or pvc pipe especially sewer pipe the rip rap sold by petitioner consists of dolomite used for erosion control especially around waterways petitioner sells rip rap as small a sec_4 to in diameter but also in a small boulder size in diameter and sometimes larger the aglime sold by petitioner is a fine pulverized dolomite material crushed to a size generally no larger than a grain of white rice which is used to neutralize soil acidity and to provide magnesium to soil compositions the red ball diamond aggregate sold by petitioner is identical to aglime in size and composition but unlike aglime always has a red color petitioner's customers used this product as a ball diamond surface the red landscaping rock sold by petitioner is washed crushed red dolomite sold in two sizes the larger size is screened to an individual diameter size of not less than and not more than in diameter red landscaping rock the smaller size is screened to an individual diameter size of not less than and not more than in diameter red landscaping rock the red landscaping rock sold by petitioner was identical to the washed red rock that petitioner sold for use as a concrete aggregate petitioner does not run reflectance tests dry brightness test or other test relating to the measurement of the color of its red landscaping rock petitioner does not sell red landscaping rock on bid in direct competition with a bona_fide bid to sell a mineral listed in sec_613 a common use of landscaping rock including petitioner's red landscaping rock is to lay it on the ground several inches deep to act as a border or buffer between adjoining areas or structure in a landscape or outdoor area landscape rock is also used to separate shrubs and other plantings from adjoining walkways driveways and lawn areas landscaping rock reduces maintenance eg trimming spraying weeding because it inhibits weed and grass growth in areas where growth is not desired in this regard landscaping rock is often used over plastic sheeting or a similar weed barrier consistent appearance including color and size is a consideration for customers purchasing landscaping rock color is not normally a consideration for customers purchasing dolomite for use as driveway and road base rock concrete aggregate unless it is an exposed aggregate utility and bedding rock aglime and rip rap rocks used for landscaping purposes include limestone dolomite quartzite sandstone granite pumice marble scoria baked clay or shale diabase gabbro and river rock in addition to the various aggregates sold for landscaping rock organic materials such as shredded hardwood or bark chips are sold for landscaping purposes on each of petitioner's price lists for and the red landscaping rock was identified as red decorative rock the red landscaping rock was not so designated on its price lists for the red landscaping rock was identified as washed red rock which was the same designation given to rock sold as concrete aggregate on its price lists for the red landscaping rock was identified as red rock which was the same designation given to rock sold as concrete aggregate in general during the years in issue the geographical market for dolomite sold by petitioner for use as driveway and road base rock utility and bedding rock and rip rap consisted of an area no greater than a 30-mile radius from the quarry out of which the dolomite was extracted most of the dolomite sold by petitioner as a concrete aggregate was for use within a mile radius from the quarry out of which the dolomite was extracted however petitioner sometimes sold concrete aggregate to truckers who having made deliveries in the twin cities area would purchase a load of concrete aggregate as a back haul for delivery beyond a 30-mile radius in contrast petitioner regularly sold aglime and red ball diamond aggregate for use beyond a 30-mile radius from the quarry out of which the dolomite was extracted petitioner sold dolomite for use as red landscaping rock to charge customers in the following areas minnesota wisconsin north dakota south dakota and iowa red landscaping rock occasionally was sold in other states as well petitioner does not maintain records of the quantity of red landscaping rock sold within a 30-mile radius of its quarries in shakopee for depletion purposes petitioner identified instances when it sold washed red rock or red rock as concrete aggregate and when it sold this rock for landscaping purposes for and petitioner claimed percentage_depletion under sec_613 equal to percent of sales less royalties on its dolomite sold for use as red landscaping rock petitioner also claimed 14-percent depletion on dolomite sold for use as aglime and as red ball diamond aggregate petitioner claimed 5-percent depletion on dolomite sold for use as driveway and road base rock concrete aggregate utility and bedding rock and rip rap respondent determined that the proper rate of depletion for petitioner's red landscaping rock i sec_5 percent not percent respondent has not proposed adjustments in connection with petitioner's depletion deductions except for those claimed for dolomite sold as red landscaping rock discussion sec_611 provides for a reasonable allowance for depletion in the case of mines this allowance is the percentage specified in subsection b of the gross_income_from_the_property excluding from such gross_income an amount equal to any rents or royalties_paid_or_incurred by the taxpayer in respect of the property sec_613 sec_613 provides in relevant part percent-- a gravel peat pumice sand scoria shale and stone except stone described in paragraph sec_613 specifies a 14-percent depletion rate for all_other_minerals including but not limited to dolomite limestone stone used or sold for use by the mine owner or operator as dimension stone or ornamental_stone except that unless sold on bid in direct competition with a bona_fide bid to sell a mineral listed in paragraph the percentage shall be percent for any such other mineral when used or sold for use by the mine owner or operator as rip rap ballast road material rubble concrete aggregates or for similar purposes initially respondent argues that petitioner's red landscaping rock should be classified as stone under sec_613 because the red landscaping rock was not used for its chemical or metallurgical properties this classification would result in a 5-percent depletion rate prior to the enactment of the code the predecessor to sec_613 provided a percent depletion rate for sand gravel and stone a 10-percent rate for dolomite and a 15-percent rate for chemical and metallurgical grade limestone sec_114 of the code as amended by the revenue act of ch sec a 65_stat_452 54_tc_668 affd 453_f2d_578 3d cir however in sec_613 of the code the qualifiers chemical grade and metallurgical grade were dropped from limestone dolomite was added to the percent now percent depletion rate category and the use test ie when used or sold for use by the mine owner or operator as rip rap ballast road material rubble concrete aggregates or for similar purposes was added thus whether limestone is of chemical grade is no longer a factor g w h corson inc v commissioner supra see also 69_tc_378 chemical attributes test rejected for use of oyster shells accordingly the chemical and metallurgical properties foundation of respondent's argument falls by the wayside the parties have agreed that petitioner's red landscaping rock qualifies as either dolomite or limestone as dolomite and limestone both are listed in sec_613 and those terms are more specific than stone sec_613 rather than sec_613 governs our determination of the proper depletion rate since petitioner did not sell its red landscaping rock on bid in direct competition with a bona_fide bid to sell a mineral listed in sec_613 the focus of this case is on the use test we are asked to decide whether petitioner sold its red landscaping rock for a purpose similar to rip rap ballast road material rubble or concrete aggregates the enumerated uses congress added the use test in in order to prevent discrimination in percentage_depletion rates between materials which are used competitively for the same purposes s rept 83d cong 2d sess when the minerals in the category all_other_minerals otherwise entitled to a depletion rate of percent are used for certain purposes for which crushed stone is commonly used they are to be entitled to a percentage_depletion rate of percent id congress specified these certain purposes as rip rap ballast road material rubble concrete aggregates or for similar purposes sec_613 the use test is one of actual use not possible uses the statutory language speaks in terms of actual use sec_613 when used or sold for use the legislative_history clearly points in the same direction s rept supra pincite the house version of this section had included dimension stone and ornamental_stone in the enumerated uses but in the final bill those were eliminated and instead stone used or sold for use as dimension stone or ornamental_stone was included in the list of all_other_minerals thus entitling stone used for those purposes to the higher depletion rate id pincite dimension stone means blocks and slabs of natural stone subsequently cut to definite shapes and sizes and used or sold for such uses as building stone excluding rubble monumental stone paving blocks curbing and flagging sec_1_613-2 income_tax regs ornamental_stone means blocks and slabs of natural stone subsequently cut to definite shapes and sizes and used or sold for use for making ornaments or statues id the enumerated uses are generally construction uses c j langenfelder son inc v commissioner supra pincite we have interpreted similar purposes to include those uses reasonably commercially competitive with the enumerated uses g w h corson inc v commissioner t c pincite in g w h corson inc v commissioner supra the taxpayer mined dolomitic limestone for its use in manufacturing poz-o-pac and corson's masonry cement poz-o-pac was a product composed of hydrated lime fly ash an aggregate and water it was used primarily as a base for road surface other manufacturers of poz-o-pac used gravel instead of limestone we found that the function of the limestone in the poz-o-pac was similar to the function of road material in the laying of asphalt and other forms of roadways poz-o-pac also competed with concrete and the limestone in the poz-o-pac had a significant use similar to a concrete aggregate the primary use of the taxpayer's masonry cement was as a mortar we found that the limestone in the product served the purpose of aggregate comparable to that mixed with portland cement to make other masonry cements or mortars the taxpayer's limestone acted as a functional substitute for and thus in actual competition with materials used as road material and concrete aggregate consequently we held that the lower depletion rate applied to the limestone so used by the taxpayer in c j langenfelder son inc v commissioner supra the taxpayer dredged oyster shells for sale as cultch a surface to which oyster larvae could attach and grow into mature oysters mollusk shells including oyster shells are listed in sec_613 following g w h corson inc v commissioner supra we rejected respondent's argument that use for physical rather than chemical attributes leads to the lower depletion rate and applied the use test we found that the use of oyster shells as cultch was not a construction use respondent argued that construction stones could have been used competitively with oyster shells as oyster cultch and therefore that to allow the taxpayer the higher depletion rate would discriminate against miners of construction stones c j langenfelder son inc v commissioner supra pincite we rejected respondent's potential-for-use argument and found that used as oyster cultch oyster shells did not compete commercially with materials that would qualify as rip rap ballast road materials rubble and concrete aggregate we therefore held that the exception circumscribed by the use test did not apply entitling the taxpayer to the higher depletion rate in 528_f2d_51 4th cir the court_of_appeals for the fourth circuit interpreted the use test to mean sold or used for the same purpose as and in competition with construction stones the taxpayers' marble and quartzite chips were used in the manufacture of terrazzo flooring and architectural precast panels respectively for their distinctive coloring and decorative qualities the court_of_appeals found that these features distinguished the chips from ordinary hard stone and that the chips did not compete with ordinary construction stones it held that the taxpayers were entitled to the higher depletion rate in bonsal co v united_states ustc par aftr 2d w d n c the only case dealing with rock used for landscaping purposes the district_court looked strictly to the statutory language of sec_613 and did not consider competition to be a significant consideration it held that the uses of quartzite for roofing mosaic panels golf course sandtraps and landscaping were not purposes similar to rip rap ballast road material rubble or concrete aggregates in the conventional sense and allowed the taxpayer the higher depletion rate for these uses in the instant case respondent argues that landscaping is a construction use and that petitioner's red landscaping rock competes with materials that could be used for one of the enumerated uses including petitioner's red rock used as concrete aggregate since actual use is the focus of the use test whether the sale of petitioner's red landscaping rock competes with the sale of its same rock as concrete aggregate is not a determination in this connection we think it highly significant that petitioner kept detailed records that separated the sales of red rock for concrete aggregate from sales of the same rock as landscaping rock and claimed only the percent on the former furthermore although the legislative_history records congress' concern about competition between the listed minerals and common respondent has not questioned the accuracy of these records either as to allocations of quantities or sales amounts cf reagan v commissioner tcmemo_1973_266 where respondent did not question the application of the 5-percent and 14-percent rates to different uses of the same mineral stone the use test as written in the statute does not extend to include each use where common stone could be used in keeping with this court's previous decisions involving the use test we think the critical test herein is whether the subject rock in fact competed commercially with common stone in the specific use placed at issue petitioner's red rock when used as landscaping rock is not used for a purpose which is a functional substitute for one of the enumerated uses thus it does not compete commercially with the enumerated uses cf 54_tc_668 it is used for a decorative purpose not for a construction use its purpose although not exactly that of dimension stone ie stone used for building stones paving blocks curbing and flagging is more similar to the use of dimension stone than to the enumerated uses many of the other materials sold as landscaping rock are among those listed as all_other_minerals in sec_613 the geographic market for petitioner's red landscaping stone is much greater than for the same stone when sold as concrete aggregate these factors indicate that petitioner's red landscaping rock is competing with the other minerals not with ordinary stone we find that petitioner's red landscaping rock was not sold for a purpose similar to rip rap ballast road material rubble or concrete aggregates therefore petitioner is entitled to the 14-percent depletion rate for its red landscaping rock in accordance with the above holding decision will be entered for petitioner
